DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive. 
Regarding 112 b rejection of claims 1, 11, specifically “wherein the classification information comprises M fields, wherein the M fields comprise X fields and K fields”, Applicant asserts that this limitation is clear this limitation is clear since “M is equal to a sum of K and X”. 
In response to argument, Examiner respectfully disagree.  Applicant’s assertions regarding relationship between M fields, X fields and K fields have not provided clarification to this limitation.  As stated in previous office action, it’s unclear if Applicant intended to claim “wherein each M field comprises X fields and K fields” or “wherein a plurality of M fields comprise a plurality of X fields and K fields”.  It’s unclear if each M field comprises an X field and a K field or if an M field comprises 2 X fields and another M field comprises 2 K fields

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 recites the limitation “wherein the classification information comprises M fields, wherein the M fields comprise X fields and K fields” which makes the claims indefinite.  It’s unclear if Applicant intended to claim “wherein each M field comprises X fields and K fields” or “wherein a plurality of M fields comprise a plurality of X fields and K fields”.  Examiner will interpret as best understood.
Claims 1, 11 recite the limitation “wherein the classification information comprises M fields, wherein the M fields comprise X fields and K fields” which makes the claims indefinite.  It’s unclear if each M field comprises an X field and a K field or if an M field comprises 2 X fields and another M field comprises 2 K fields.  Examiner will interpret as best understood.
Claims 3, 13 recite the limitation “wherein a quantity of digits in an mth match field in the M match fields in the tth second classification rule is equal to a quantity of bits in an mth field in the M fields” which makes the claims indefinite.  It appears a comparison is made in the claim between an mth field and itself.  Examiner will interpret as best understood.
Claim 3 recites the limitation “wherein t= 1, …, and T, and wherein T, and wherein m= 1…, and M” which makes the claims indefinite.  It’s unclear if Applicant intended to claim “wherein t= 1, …, and T, and wherein m= 1…, and M” or not.  Examiner will interpret as best understood.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/THAI NGUYEN/Primary Examiner, Art Unit 2469